ORDER

PER CURIAM.
Appellant Lisa James-Miller (“James-Miller”) appeals from the judgment of the trial court entered in favor of Respondent American Family Mutual Insurance Company (“American Family”) on her petition *48for insurance coverage. Following a bench trial, the trial court found that any loss sustained by James-Miller was properly determined by the appraisal process set forth in James-Miller’s American Family homeowner’s insurance policy. The trial court additionally held that even if the appraisal process was not binding, James-Miller failed to prove that American Family failed to pay any amounts due under her policy. On appeal, James-Miller argues that the trial court erred in: (1) finding that the appraisal process was binding; (2) refusing to impose a discovery sanction precluding Chris Powers, American Family’s designated appraiser, from testifying at trial; and (3) finding in favor of American Family because the decision is against the weight of the evidence.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).